
	
		II
		109th CONGRESS
		2d Session
		S. 4029
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mrs. Clinton introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To increase the number of well-educated nurses, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Nursing Education and Quality of
			 Health Care Act of 2006.
		2.FindingsCongress finds the following:
			(1)The current
			 nursing workforce is the largest group of healthcare providers in the United
			 States.
			(2)There will be a
			 need for 1,200,000 new and replacement nurses by 2014.
			(3)Over 37,000
			 qualified applicants were turned away from entry-level nursing programs leading
			 to a baccalaureate degree in 2005. This number increases to 147,000 when all
			 schools of nursing are taken into account.
			(4)Insufficient
			 numbers of faculty is the primary reason given by schools of nursing for not
			 accepting qualified applicants.
			(5)The average age
			 of doctorally-prepared nurse faculty is almost 56 years old.
			(6)Nurses are the
			 healthcare providers most likely to intercept medication errors before the
			 errors reach patients and result in adverse events.
			(7)Employing a
			 greater proportion of more highly educated nurses may reduce the rates of
			 patient mortality.
			3.Rural nurses
			 training grant programPart D
			 of title VIII of the Public Health Service Act (42 U.S.C. 296p) is amended by
			 adding at the end the following:
			
				832.Rural nurses
				training grant program
					(a)In
				generalThe Secretary shall award grants to, or enter into
				contracts with, eligible entities for the purpose of educating nurses to serve
				in rural areas.
					(b)Use of
				fundsAn eligible entity that receives a grant under this section
				shall use grant funds to develop distance learning education by—
						(1)providing
				technology infrastructure to enhance or increase—
							(A)broadband
				connectivity; and
							(B)education rooms
				wired for the Internet;
							(2)providing
				technology infrastructure for a video conferencing network;
						(3)recruiting,
				training, and supporting community-based faculty for classroom and clinical
				training; or
						(4)recruiting and
				supporting community-based sites for clinical training.
						(c)AnalysesNot
				later than 1 year after the Secretary awards grants under subsection (a), and
				annually thereafter, the Secretary, working with the Administrator of the
				Health Resources and Services Administration and appropriate nursing agencies,
				shall collect and perform analyses on the number of nurses in the United States
				to track rural nursing trends.
					(d)ReportNot
				later than 2 years after the date of enactment of this Act, the Secretary shall
				generate an annual report about the status of the nursing workforce in the
				United States and shall disseminate the report as the Secretary determines
				appropriate.
					(e)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2007 through
				2011.
					.
		4.Nurse faculty
			 development
			(a)Nurse faculty
			 development programPart D of
			 title VIII of the Public Health Service Act (42 U.S.C. 296p et seq.) is amended
			 by inserting after section 832 (as added by section 3) the following:
				
					833.Nurse faculty
				development program
						(a)In
				generalThe Secretary, acting through the Administrator of the
				Health Resources and Services Administration, shall award grants to eligible
				entities for the establishment and operation of demonstration projects that
				will expand the numbers of nurse faculty within schools of nursing,
				including—
							(1)developing
				recruitment programs for nurses with academic credentials for faculty status
				who are not teaching at the time;
							(2)offering
				scholarships that facilitate the return of registered nurses to a school of
				nursing on a part-time basis for graduate education that leads to a career in
				nursing education;
							(3)providing
				additional education to enable nurses with graduate degrees to serve as faculty
				by obtaining teaching certificates;
							(4)developing
				accelerated doctoral programs that will facilitate entry in a nursing faculty
				position;
							(5)developing online
				continuing education courses and practice teaching opportunities for nurse
				faculty; and
							(6)developing
				research internships and fellowships for nursing students at academic medical
				centers to foster interest in academic research.
							(b)ReportNot
				later than 2 years after the date of enactment of the
				Nursing Education and Quality of Health Care
				Act of 2006, the Comptroller General of the United States shall
				prepare and submit a report to Congress that—
							(1)addresses the
				causes of the nurse faculty shortage; and
							(2)makes
				recommendations to increase the numbers and the retention of nurse faculty
				members.
							(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2007 through
				2011.
						.
			(b)Doctoral
			 programsSection 811(f)(2) of the Public Health Service Act (42
			 U.S.C. 296j(f)(2)) is amended by striking the period at the end and inserting
			 , except that in the case of a nurse faculty shortage, the Secretary
			 may, in the Secretary's discretion, obligate more than 10 percent of such
			 traineeships for individuals in doctoral degree programs..
			5.Developing the
			 rural nursing workforcePart C
			 of title VIII of the Public Health Service Act (42 U.S.C. 296m) is amended by
			 adding at the end the following:
			
				822.Developing the
				rural nursing workforce
					(a)In
				generalThe Secretary shall
				award grants to, and enter into contracts with, eligible entities to increase
				the nursing opportunities for individuals who reside in rural communities. The
				activities funded under this section shall include—
						(1)increasing and
				expanding pipeline programs, including—
							(A)mathematics and
				science programs;
							(B)Nurse Medical
				Academy of Science and Health (MASH) Camp and other health career pipeline
				programs for middle school and secondary school students tied to higher
				education curricula;
							(C)nurse mentor
				programs that provide experience for secondary school students in clinical
				settings to learn about the nursing profession;
							(D)training for
				middle school and secondary school guidance counselors; and
							(E)programs that
				attract nontraditional nursing students, including minorities and men;
							(2)supporting a web-based healthcare workforce
				development system that will be a database-driven website to connect employers,
				educators, rural communities, and students with the nursing pipeline and
				recruitment programs described in this section; and
						(3)increasing the
				program capacity of accelerated registered nurse programs that recruit
				individuals with baccalaureate degrees in other fields into baccalaureate or
				graduate degree nursing programs that serve rural communities, by—
							(A)increasing the
				number of faculty;
							(B)increasing
				clinical training sites; and
							(C)providing
				financial incentives, including loan forgiveness and tuition assistance for
				nurses who practice in rural areas.
							(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2007 through
				2011.
					.
		6.Nursing and the
			 quality of healthcareTitle
			 VIII of the Public Health Service Act (42 U.S.C. 296 et seq.) is amended by
			 adding at the end the following:
			
				JNursing and
				improving healthcare
					861.Linking
				nursing education and Quality Outcomes Program
						(a)In
				generalThe Secretary, in collaboration with the Administrator of
				the Health Resources and Services Administration and the Director of the Agency
				for Healthcare Research and Quality, shall award grants to entities that meet
				the requirements of subsection (b) to enable the entities to carry out
				demonstration projects that advance the education, delivery, or measurement of
				quality and patient safety in nursing practice.
						(b)EligibilityTo
				be eligible to receive a demonstration project grant under this section, an
				entity shall—
							(1)be a school of
				nursing, a nursing center, an academic health center, a State or local
				government, or any other public or private nonprofit entity determined
				appropriate by the Secretary;
							(2)submit to the
				Secretary an application in accordance with section 802;
							(3)form a
				partnership with 1 or more eligible entities; and
							(4)submit a plan to
				the Secretary that assures grant funds received under this section will be used
				to support the implementation and evaluation of healthcare quality improvement
				activities that include—
								(A)with respect to
				healthcare systems, activities relating to improving patient safety, timeliness
				of care, effectiveness of care, equity and efficiency of care, and
				patient-centeredness; or
								(B)with respect to
				patients, activities, including activities relating to staying healthy, getting
				well, living with illness or disability, and coping with end of life
				issues.
								(c)PriorityIn
				awarding grants under subsection (a), the Secretary shall give priority to
				entities that will carry out 1 or more of the following:
							(1)ImplementationImplementing
				initiatives in professional nursing education to enhance patient safety efforts
				through evidence-based practice and quality improvement strategies by—
								(A)developing
				partnerships between accredited schools of nursing and health care facilities,
				as defined in section 801, to educate registered nurses in clinical leadership,
				interdisciplinary team management, systems administration, outcomes and risk
				management, and education, for implementation in multiple healthcare settings;
				and
								(B)providing
				scholarships for registered professional nurses to pursue advanced nursing
				education in accordance with subsection (a).
								(2)EducationIntegrating
				quality and safety competencies into nursing education programs by—
								(A)disseminating
				patient safety education content to a nurse faculty administrator to integrate
				quality competencies into each school of nursing that are consistent with
				technical standards that are developed or adopted by voluntary consensus
				standards bodies under section 12(d) of the National Technology Transfer and
				Advancement Act of 1995 (15 U.S.C. 272 note); and
								(B)developing
				ongoing web-based modules for continued nurse faculty education to bring
				research evidence into practice not later than 2 years after receiving a grant
				under this section; and
								(3)provide
				continuing education for practicing nurses, including—
								(A)developing
				web-based modules related to patient safety, including topics of
				evidenced-based practice, professional communication, patient or
				family-centered care, systems thinking, informatics, collaborative practice,
				medication, and practice error; and
								(B)developing
				systems for the dissemination of continuing education through facility-based
				staff development and orientation.
								(d)EvaluationThe
				Secretary shall award grants to entities described in subsection (b) to collect
				data and study the potential benefits of basic and advanced nursing education
				levels or certification status in the efforts to promote quality improvement
				strategies and enhance patient outcomes and cost saving measures, by—
							(1)compiling and
				analyzing quality indicator data from existing databases and other sources to
				evaluate relationships between basic and advanced nursing education levels or
				certification status on nursing sensitive indicators and quality
				outcomes;
							(2)working in
				consultation with State departments of health or other nonprofit patient safety
				organizations; or
							(3)demonstrating the
				cost savings and sustainability of the demonstration projects.
							(e)ReportNot
				later than 2 years after the date of enactment of the
				Nursing Education and Quality of Health Care
				Act of 2006, the Secretary shall submit a report to Congress on
				the results of the program under this section.
						(f)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section such sums as may be necessary for each of the fiscal
				years 2007 through
				2011.
						.
		
